Citation Nr: 1434722	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-47 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a pilonidal cyst. 

2. Entitlement to service connection for a pilonidal cyst. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

This appeal to the Board of Veterans' Appeals (Board) is from September and October 2009 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In the September and October 2009 rating decisions, the RO declined to reopen the Veteran's claim for service connection for a pilonidal cyst on the grounds that there was not new and material evidence. In February 2010, the Veteran disagreed with the RO determinations not to reopen his claim. The Veteran's claim is limited to a pilonidal cyst as characterized on the title page. 

In June 2014 the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans' Law Judge. The hearing transcript has been associated with the Veteran's VA Virtual file. 

The Board is reopening the claim of service connection for pilonidal cyst, and then remanding the issue to the Agency of Original Jurisdiction (AOJ) for additional development. 

FINDINGS OF FACT

1. In a March 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for cysts, which was the last final disallowance of that claim. 

2. Evidence submitted since the March 1995 rating decision is not duplicative or cumulative of evidence considered in that decision and raises a reasonable possibility of substantiating this claim for service connection for a cyst, a pilonidal cyst. 


CONCLUSIONS OF LAW

1. The March 1995 rating decision denying the Veteran's claim of entitlement to service connection for cysts is final and binding based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2013).

2. New and material evidence has been received since that decision to reopen the claim of entitlement to service connection for a pilonidal cyst. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), has clarified and enhanced VA duties to notify and assist a Veteran in substantiating a claim for VA benefits. The VCAA is codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, the Board is reopening the claim for service connection for a pilonidal cyst on the basis of new and material evidence and then remanding this claim to the RO via the AMC for further evidentiary development. As a result, there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies. See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial). This claim is being reopened. So even were the Board to assume for the sake of argument that the Veteran did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error. 38 C.F.R. § 20.1102 (2013). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of establishing there is a VCAA notice or assistance error and, moreover, explaining how this VCAA notice or assistance error is unduly prejudicial, meaning outcome determinative of the claim).

The Board is temporarily deferring consideration of whether there has been compliance with the other notice and duty to assist provisions of the VCAA pending completion of the additional development of the claim on remand. 

II. Whether there is New and Material Evidence to Reopen the Claim

The Board is required to make a threshold and preliminary determination of whether there is new and material evidence to reopen a claim, irrespective of what the RO decided because this initial determination affects the Board's jurisdiction to consider the merits of the underlying claim. Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted). See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In a May 1992 rating decision, the RO denied the Veteran's claim for service connection for cysts. Service treatment records (STRs) in June 1991 show treatment for a cyst, described as a recurrent rectal abscess. Also in March 1992 a fissure to the rectal area was reported. The Veteran's service separation physical examination, dated in either November or December 1991, was unremarkable for a pilonidal cyst. 

The May 1992 rating denial the RO determined that service connection for a cyst of the buttock was not warranted since the that disability shown on the last (physical) examination. The Veteran was notified of the rating denial and his appellate rights in a June 1992 letter from the RO. The Veteran did not file a notice of disagreement or appeal of the claim. Therefore, the May 1992 rating decision is final and binding on him based on the evidence then of record. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013).

In June 1994, the Veteran attempted to reopen his claim, including as a disability incurred during as a result of the Persian Gulf War. In a March 1995 decision, the RO denied the claim of service connection for cysts. Interim evidence included November 1994 VA examination records that did not show any findings pertaining to cyst. A skin examination revealed no acute dermatitis. The RO determined that there was no current disability. The Veteran was notified of the rating decision denial and his appellate rights in a March 1995 letter from the RO. He did not disagree or appeal the rating denial of his claim for service connection for a cyst. The March 1995 rating decision is the last final disallowance of this claim. Id. 

In July 2009, the Veteran filed a petition to reopen his claim for a pilonidal cyst. 

A previously denied, unappealed claim may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108. According to VA regulation, evidence is new if it has not been previously submitted to agency decision makers. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id., at 120. Moreover, there is no requirement the evidence submitted be new, material, and raises a reasonable possibility of substantiating the claim, i.e., there are only two, not three, requirements for reopening a claim.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept allegations that are beyond a person's competence).

The Board is required to review for newness and materiality only the evidence submitted or otherwise obtained since the last prior final and binding denial of the claim, irrespective of the specific basis of that denial, so regardless of whether it was on the underlying merits or, instead, a prior petition to reopen. See Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence received since the March 1995 last final disallowance of the claim includes private as well as VA medical records dating from as early as May 1992 through 2003 that show the Veteran received treatment for what was later described as a pilonidal cyst. 

This additional evidence was not considered in the March 1995 rating decision. This evidence is certainly not cumulative or redundant of the evidence that was considered back in March 1995, as no pilonidal cyst was reported at that time, and therefore it is new. Importantly, this evidence is material since it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. See Shade, 24 Vet. App. at 
117-121. The previously submitted evidence did not show the post-service evidence of a pilonidal cyst, particularly that shown so close to the end Veteran's military service, and thereafter quite frankly. There is competent medical evidence of disability, a pilonidal cyst shown during and after service. So again this evidence raises a reasonable possibility of substantiating the claim for service connection.

Therefore, as new and material evidence has been received, the claim for service connection for a pilonidal cyst is reopened. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a pilonidal cyst, the claim is reopened.


REMAND

The claim of service connection for a pilonidal cyst has been reopened and must be further developed before being readjudicated on its underlying merits on a de novo basis.

The Veteran asserts service connection is warranted since he has a pilonidal cyst that initially began during his military service. 

Review of the Veteran's STRs show that he received treatment for what was described as a recurrent rectal abscess and also a fissure to the rectal area. Post-service records as early as May 1992 and thereafter show the Veteran received treatment for a pilonidal cyst, described as recurrent in later years. At the June 2014 Travel Board hearing, the Veteran testified that he's had ongoing symptoms since service. 

This evidence  suggests the Veteran may have a pilonidal cyst attributable to his military service. It is important to point out though that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Accordingly, pursuant to the duty to assist him in fully developing the evidence pertinent to this claim, the Board finds that the Veteran's claimed pilonidal cyst should be examined for additional medical comment regarding etiology of any currently diagnosed disability, and the likelihood it is related to those findings in the STRs and the Veteran's military service. See Mclendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA medical examination of the Veteran's claimed pilonidal cyst for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current pilonidal cyst, is related or attributable to the Veteran's military service.

To facilitate making this important determination, the claims file, including a complete copy of this REMAND, must be made available to and reviewed by the examiner for the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed.

In providing this opinion, the examiner should specifically address the evidence in the Veteran's STRs reporting treatment for what was described as recurrent rectal abscess and also a fissure to the rectal area, as well as post-service records as early as May 1992 and thereafter that show treatment for a pilonidal cyst.

It is also essential the examiner discuss the medical rationale for his/her opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2. Ensure the opinion is responsive to this determinative issue of causation and that it takes into account this medical evidence seemingly supportive of the claim. If it does not, then take corrective action. 

3. Then readjudicate the claim on its underlying merits in light of all additional evidence. If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


